Citation Nr: 1715980	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  17-01 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas
 

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1963 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2016 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision, in pertinent part, granted an increased 50 percent evaluation for the Veteran's service-connected PTSD, effective November 11, 2015.  The Veteran timely appealed the assigned evaluation.

Additionally, the Board has taken jurisdiction over a claim for TDIU at this time in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), as TDIU was raised by the Veteran in a March 2016 statement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2016 statement, Dr. T.R.S., a private clinical psychologist, stated that the she has been treating the Veteran on a weekly basis since 2012.  Also, in March 2016 correspondence, the Veteran stated that he makes weekly visits to his therapist and sees his psychiatrist frequently to adjust his medications.  

Currently, the VA only has private treatment records from Dr. T.R.S. from July 2012 to May 2015; records after May 2015 have not been obtained.

As there are outstanding records a remand is required in order to obtain those identified private records.  On remand, any other ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding the TDIU claim, no development respecting the issue of entitlement to a TDIU, including provision of the appropriate notice, has been completed by the AOJ at this time.  Therefore, on remand, the AOJ should properly develop the TDIU claim for initial adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Ask the Veteran to identify any VA or private treatment that he may have had for his PTSD which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate. 

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for an increased rating for PTSD and TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


